                    UNITED STATES DISTRICT COURT
                      DISTRICT OF NORTH DAKOTA
                          EASTERN DIVISION

___________________________________
                                   )
VALERIA CRUZ MARCHAN,              )
RICARDO EMANUEL PEREZ              )
                                   )
                    Plaintiffs,    )
                                   )
          v.                       )             CIVIL ACTION
                                   )             NO. 3:16-00357-WGY
JOHN MILLER FARMS, INC.,           )
CRARY INDUSTRIES, INC.,            )
d/b/a NORTH VALLEY EQUIPMENT,      )
HARRISTON-MAYO LLC,                )
d/b/a MAYO MANUFACTURING COMPANY, )
TERRAMARC INDUSTRIES, INC., AND    )
KRG CAPITAL PARTNERS, LLC.         )
                                   )
                    Defendants.    )
___________________________________)


YOUNG, D.J. 1                                    December 11, 2018

                        MEMORANDUM OF DECISION


     This is a serious and complex products liability action now

nearing trial.    The Plaintiffs (collectively “Marchan”) have

sued a variety of defendants.    A rough schematic of the relevant

corporate relationships between and among the manufacturer (on

the right) and the retailer (on the left) follows:




     1   Of the District of Massachusetts, sitting by designation.
                                                         Owner and
                          KRG Capital Partners, LLC      operator




                          TerraMarc Industries, Inc.



                                      divisions

                                                             manufacturer

                                                   Mayo
                North Valley
                                                   Manufacturing
                Equipment

                                                          successor
                         successor
Sold
conveyor
to                                                 Harriston-Mayo LLC
               Crary (*settled with
               plaintiff)




           John Miller Farms, Inc.




     Having heard a number of different motions for summary

judgment, the Court denied them all on October 4, 2018 due to

the existence of genuine issues of fact for the jury.              This

explanation of the Court’s action suffices here notwithstanding

the exhortation in Federal Rule of Civil Procedure 56(a) to

provide a more detailed explication for even a denial of a


                                      [2]
motion for summary judgment.    See United States v.

Massachusetts, 781 F. Supp. 2d 1, 19-20 (D. Mass. 2011); Federal

Trade Comm’n v. D-Link Sys., Inc., No. 17-cv-00039-JD, 2018 U.S.

Dist. LEXIS 199023, at *1-3 (N.D. Cal. Nov. 5, 2018).

      Two issues, however, warrant more extended analysis and the

Court takes them up in turn.

  A. Indemnity Claim of the Seller

      Crary asserted in its crossclaim that, contractually and

under the common law, TerraMarc and KRG were required to

indemnify it.    Crary Answer Crossclaims 8-9, ¶¶ 25-36, ECF No.

72.   KRG and TerraMarc moved for summary judgment on Crary’s

crossclaims.    KRG Mot. Summ. J. Crossclaims 1, ECF No. 94;

TerraMarc Mot. Summ. J. Crossclaims 1, ECF No. 96.     Crary

settled with the Plaintiffs prior to the June 1, 2018 motion

session.   During the motion session, Crary asserted that despite

its recent settlement with the Plaintiffs, it was remaining a

party in the case because it was entitled to statutory

indemnification from the manufacturer, Harriston-Mayo or KRG.

Crary argued that a seller is entitled to indemnity even if the

manufacturer is found not liable.

      According to section 28-01.3-05 of the North Dakota Century

Code, a seller has a right to indemnity against a manufacturer:

      If a product liability action is commenced against a
      seller, and it is alleged that a product was



                                 [3]
     defectively designed, contained defectively
     manufactured parts, had insufficient safety guards, or
     had inaccurate or insufficient warning; that such
     condition existed when the product left the control of
     the manufacturer; that the seller has not
     substantially altered the product; and that the
     defective condition or lack of safety guards or
     adequate warnings caused the injury or damage
     complained of; the manufacturer from whom the product
     was acquired by the seller must be required to assume
     the cost of defense of the action, and any liability
     that may be imposed on the seller. The obligation to
     assume the seller’s cost of defense should also extend
     to an action in which the manufacturer and seller are
     ultimately found not liable.

N.D. Cent. Code § 28-01.3-05 (emphasis supplied).     Crary argues

that it maintains its indemnity right even if the manufacturer

is found not liable.   Crary Mem. Opp’n KRG and Terramarc Mot.

Summ. J. 5-8 (“Crary’s Opp’n”), ECF No. 113.     It bases its

argument on the provision’s last sentence which says: “[t]he

obligation to assume the seller’s cost of defense should also

extend to an action in which the manufacturer and seller are

ultimately found not liable.”   N.D. Cent. Code § 28-01.3-05;

Crary’s Opp’n 7.

     The North Dakota Supreme Court previously had taken a

different approach to this issue.     See Kaylor v. Iseman Mobile

Homes, 369 N.W.2d 101, 104 (N.D. 1985); Winkler v. Gilmore &

Tatge Mfg. Co., 334 N.W.2d 837, 841 (N.D. 1983).     In Winkler,

the North Dakota Supreme Court interpreted section 28-01.1-07,

the former indemnity provision, which was the same as the

present statute but did not include the last sentence.


                                [4]
334 N.W.2d at 838-42.   There, the court determined that “the

intent of § 28–01.1–07, NDCC [was] to allow indemnity in those

cases where only the manufacturer is found liable and the seller

is absolved.”   Id. at 841.   In Kaylor, the North Dakota Supreme

Court reaffirmed its holding in Winkler, emphasizing that it

would be “absurd” for the North Dakota Century Code to allow

indemnity in cases where the manufacturer was found not liable.

369 N.W.2d at 104 (quoting Winkler, 334 N.W.2d at 841).

     Today’s section 28-01.3-05 provides for a result different

than that in Winkler and Kaylor.    When “the provisions of a

statute differ from previous case law, the statute prevails.”

Bornsen v. Pragotrade, LLC, 804 N.W.2d 55, 61 (N.D. 2011)

(quoting Vandall v. Trinity Hosps., 676 N.W.2d 88, 93 (N.D.

2004)).   Thus, section 28-01.3-05 abrogated section 28–01.1–07

and the case law interpreting it.

     Since there appear to be no cases analyzing section 28-

01.3-05, the proper interpretation of the statute is a matter of

first impression for the Court. 2   The legislature made clear that



     2
      The Texas Products Liability Act has a similar statutory
indemnification clause, requiring manufacturers to indemnify
sellers regardless of how the action is resolved, unless the
seller was negligent and directly caused the injury to the
plaintiff. See Tex. Civ. Prac. & Rem. Code §§ 82.002(e)(1),
82.002(a) (“A manufacturer shall indemnify and hold harmless a
seller against loss arising out of a products liability action,
except for any loss caused by the seller's negligence,
intentional misconduct, or other act or omission, such as


                                 [5]
there was an “urgent need for additional legislation to

establish clear and predictable rules with respect to certain

matters relating to products liability actions.”     N.D. Cent.

Code § 28-01.3-07.

      The question, then, is whether Crary has any right to

indemnity after settling with Marchan, regardless of whether the

manufacturer is found liable.   The general rule is that “an

indemnitee who settles a claim before judgment must prove that

it was not a volunteer, but was actually liable, in order to

recover indemnity.”   Grinnell Mut. Reinsurance Co. v. Center

Mut. Ins. Co., 658 N.W.2d 363, 378 (N.D. 2003); see also 42

C.J.S. Indemnity § 46 (1991); 41 Am. Jur. 2d Indemnity § 46

(1995).   A good faith settlement, however, “is entitled to

indemnity, or subrogation, even though it develops that he in

fact had no interest to protect.”     Grinnell, 658 N.W.2d at 378

(quoting Aetna Life & Cas. Co. v. Ford Motor Co., Cal. Rptr.

852, 854 (Ct. App. 1975)).   There is no indemnity “to one who

has paid voluntarily.”   42 C.J.S. Indemnity § 46.    Thus, Crary

must show at trial that its payment was not that of a volunteer.

Id.

      In addition, KRG and Terramarc argue that Crary is a

manufacturer under North Dakota law.     KRG Reply 4-6, ECF



negligently modifying or altering the product, for which the
seller is independently liable.”)


                                [6]
No. 120; TerraMarc Reply 3-4, ECF No. 121.     The parties do not

dispute that Harriston Mayo manufactured and North Valley

Equipment sold the conveyor while both were subsidiaries of

TerraMarc.    Id.   North Dakota Century Code section 28-01.3-01

provides that a “seller of a product who is owned in whole or

significant part by the manufacturer, or owns, in whole or

significant part, the manufacturer” is treated as a

manufacturer.    To be shielded from liability, Crary must show

that it should be treated solely as a seller.     N.D. Cent. Code

§ 28-01.3-04(1).     Therefore, Crary’s right to indemnity here is

not a foregone conclusion and the issue ought be decided at

trial.

B. Piercing the Corporate Veil: Who Decides – Jury or Judge?

     Because the manufacturer appears to be defunct, as a

practical matter Marchan will need to pierce the corporate veil

and reach its owner, KRG Capital Partners LLC, in order to

obtain any substantial recovery.

     Who will decide this important question?     The Supreme Court

of North Dakota commits the issue to the judge under North

Dakota law.    Watts v. Magic 2 x 52 Mgmt., Inc., 816 N.W.2d 770,

772-75 (N.D. 2012).     Neither the United States Supreme Court nor

the Eighth Circuit has addressed this issue.     The first federal

circuit court to address it was the Fifth Circuit.     As far back

as 1980, it had held that the issue of veil piercing was for the


                                  [7]
jury.      FMC Fin. Corp. v. Murphee, 632 F.2d 413, 421 n.5 (5th

Circ. 1980) (observing that “whether a judge or jury decides an

issue is one of federal law, with no Erie analysis problems.”).

In 1991, after an exhaustive historical analysis, the Second

Circuit likewise held that the jury must decide, Wm. Passalacqua

Builders v. Resnick Developers, 933 F.2d 131, 135-37 (2d Cir.

1991), and the First Circuit, citing Passalacqua –- as have all

federal cases on point after its issuance -- followed suit in

Crane v. Green & Freedman Baking Co., 134 F.3d 17, 22 (1st Circ.

1998). 3    Only the Seventh Circuit goes the other way.

International Fin. Servs. Corp. v. Chromas Techs. Can., Inc.,

356 F.3d 731, 738 (7th Cir. 2004).       Who’s right?

     This Court holds that the jury must decide the veil-

piercing issue.

     While the jurisprudence of North Dakota is well developed,

see Watts v. Magic 2 x 52 Mgmt., 816 N.W.2d at 772; Coughlin

Construction Co. v. Nu-Tec Indus., Inc., 755 N.W.2d 867, 870

(N.D. 2008); Intercept Corp. v. Calima Financial, LLC, 741

N.W.2d 209, 213 (N.D. 2007); Axtmann v. Chillemi, 740 N.W.2d

838, 843 (N.D. 2007); Jablonsky v. Klemm, 377 N.W.2d 560, 565



     3
      The decision of the Sixth Circuit in CNH Capital Am. LLC
v. Hunt Tractor Inc., 368 F. Appx. 461, 467 (6th Cir. 2014) is
not to the contrary as it arises in a bankruptcy context where
Seventh Amendment values are not implicated and resort to the
applicable state law is appropriate.


                                   [8]
(N.D. 1985); Hilzendager v. Skwarok, 335 N.W.2d 768, 772 (N.D.

1983), these cases, ultimately dependent on the Constitution of

North Dakota, are of no moment here as this federal case depends

on the Seventh Amendment to the United States Constitution.    See

Byrd v. Blue Ridge Rural Elec. Co-op., Inc., 356 U.S. 525, 531

(1958); Full Spectrum Software, Inc. v. Forte Antomation Sys.,

858 F.3d 666, 677-78 (1st Cir. 2017) (Barron, J.) (holding that

the Seventh Amendment requires a jury trial in federal court for

cases under the Massachusetts consumer protection statute, even

if no jury is required in state courts for the same).

     The Jury Trial Clause of the Seventh Amendment provides

that "[i]n Suits at common law, where the value in controversy

shall exceed twenty dollars, the right of trial by jury shall be

preserved."   U.S. Const. amend. VII (emphasis supplied).   The

phrase "suits at common law" refers not only to causes of action

that existed in 1791, when the Seventh Amendment was adopted,

but also to new causes of action created by statute, as long as

those statutes "create[] legal rights and remedies, enforceable

in an action for damages in the ordinary courts of law."    Curtis

v. Loether, 415 U.S. 189, 194 (1974).   To determine whether a

statute "creates legal rights and remedies, enforceable in an

action for damages in the ordinary courts of law," I undertake a

three-part inquiry.   Id.




                                [9]
     While neither the United States Supreme Court nor the

Eighth Circuit has decided the precise issue before this Court,

the Supreme Court spelled out the proper analytic approach in

Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 42 (1989).

First, I must "compare the new statutory action to 18th-century

actions brought in the courts of England prior to the merger of

the courts of law and equity."    Granfinanciera, 492 U.S. at 33

(quoting Tull v. United States, 481 U.S. 412, 417-18 (1987)).      I

do so to determine whether the current action is "analogous to

common-law causes of action ordinarily decided in English law

courts in the late 18th century."       Id.

     Second, I must "examine the remedy sought and determine

whether it is legal or equitable in nature.”   Id.   This stage of

the analysis is more important than the first.   Id.

     Finally, if the first two inquiries indicate that a party

has a jury trial right, I need to undertake one more step.   I

must determine if Congress has "assigned resolution of the

relevant claim to a non-Article III adjudicative body that does

not use a jury as factfinder," such as the Bankruptcy Court.

Id. (emphasis supplied).   For, if Congress has done so, then I

must assess whether the legal claim at issue is a private or a

public right in order to determine whether the legislative

assignment is permissible.   Id. at 51-52.




                                 [10]
     Here, the third step is not implicated and only the first

two steps are material.   This Court adopts the well-reasoned

approach of the Second Circuit and concludes at the first stage,

as did that Court, that historical “sources support the

proposition that the nature of the ancient action disregarding

the corporate form had equitable and legal components.”

Passalacqua, 933 F.2d at 136.

     Likewise, at the second stage, this Court can do no better

than paraphrase Passalacqua:

          Having examined the way this issue was treated
     historically, [I] turn next to examine the remedy
     sought.

           Plaintiffs here seek . . . a money judgment . .
     . . The fact that plaintiffs seek money indicates a
     legal action. See Pernell, 416 U.S. at 370 ("'where
     an action is simply for the recovery . . . of a money
     judgment, the action is one at law'") (quoting
     Whitehead v. Shattuck, 138 U.S. 146, 151 (1891));
     Dairy Queen, Inc. v. Wood, 369 U.S. 469, 476 (1962)
     (“[I]nsofar as the complaint requests a money judgment
     it presents a claim which is unquestionably legal").

          . . . As just discussed, the action for piercing
     the corporate veil does not sound solely in equity.
     Further, while it is true that "the right to a jury
     trial depends on the nature of the relief sought, not
     on what may ultimately be secured," Damsky v. Zavatt,
     289 F.2d 46, 56 (2d Cir. 1961), the nature of the
     relief sought in the instant case is relief typically
     achieved in an action at law. Plaintiffs seek to
     establish defendants' liability [for an adverse jury
     finding against the now-defunct manufacturer]. This
     is analogous to the second phase of the old creditors'
     bill procedure in which the creditors, having obtained
     a judgment against the corporation in equity, then
     enforced that judgment against the individual
     stockholders at law.


                                [11]
          Because the action for piercing the corporate
     veil appears to have its roots in both law and equity,
     and the nature of the relief sought here supports the
     conclusion that plaintiff's cause of action is legal
     in nature, it [is] entirely proper for the district
     court to submit the corporate disregard issue to the
     jury. See Beacon Theatres, Inc. v. Westover, 359 U.S.
     500, 510-11 (1959) ("'[jury] right cannot . . . be
     impaired by any blending with a claim, properly
     cognizable at law, of a demand for equitable relief in
     aid of the legal action or during its pendency'")
     (quoting Scott v. Neely, 140 U.S. 106, 109-10 (1891));
     cf. Ross v. Bernhard, 396 U.S. 531, 538-43 (1970)
     (finding a right to jury trial in a shareholder's
     derivative suit, a type of suit traditionally brought
     in courts of equity, because plaintiffs' case
     presented legal issues of breach of contract and
     negligence).

          Moreover, as a practical matter separate from
     Seventh Amendment considerations, whether or not [the
     appropriate] factors . . . that will justify ignoring
     the corporate form and imposing liability on
     affiliated corporations or shareholders are present in
     a given case is the sort of determination usually made
     by a jury because it is so fact specific. See
     Blumberg, The Law of Corporate Groups § 7.02.2, at
     144.

Passalacqua, 136-37.

     The Seventh Circuit is the outlier circuit on this issue

and its decision in International Fin. Servs. Corp., 356 F.3d at

738, is flawed by its erroneous belief that in a diversity case,

a citizen’s Seventh Amendment jury trial rights may somehow be

circumscribed by substantive state law.   This is simply wrong.

Federal Rule of Civil Procedure 39(a) provides unequivocally:

     The trial on all issues so demanded must be by jury
     unless:




                              [12]
          (2) the court, on motion or on its own, finds
          that on some or all of those issues there is no
          federal right to a jury trial.

(emphasis supplied); see also Full Spectrum Software, Inc., 858

F.3d at 674.   Ironically, although the Seventh Circuit noted in

International Fin. Serv. Corp. that the Fifth Circuit’s holding

in FMC Fin Corp. “is not supported by analysis or appropriate

authority” and declined to follow it, 356 F.3d at 739, the Fifth

Circuit in fact got it right and cited the controlling Federal

Rule, 632 F.2d at 421 n.5.

     The analysis ought not end here.   Some scholars have

recently advocated making judges, not juries, decide whether to

pierce the corporate veil:

     [J]udges . . . are best suited to decide in each case
     whether the corporate veil should be pierced, for four
     reasons: (1) veil piercing is an inherently equitable
     remedy that judges are better equipped to decide; (2)
     veil-piercing inquiries require a weighing of legal
     fictions and concepts that lay jurors simply are not
     trained to perform; (3) decisions by judges are likely
     to produce more consistent results in similar cases;
     and finally (4) judges can likely make veil-piercing
     decisions more efficiently than juries can.

Brian D. Koosed, Anthony P. Badaracco, and Erica R. Iverson,

Disregarding the Corporate Form: Why Judges, Not Juries, Should

Decide the Quiddits and Quillets of Veil Piercing, 13 N.Y.U.

J.L. & Bus. 95, 136 (2016); see also Mark A. Olthoff, Beyond the

Form--Should the Corporate Veil Be Pierced?, 64 UMKC L. Rev.

311, 336 (1995) (“Because consideration of these factors



                               [13]
involves a weighing test, a jury may be ill-suited to decide the

question.   Therefore, the trial judge should make the final

determination of the piercing issue.”).

     These contentions crop up from time to time in different

contexts.   See, e.g., Brandon M. Reed, Who Determines What Is

Egregious? Judge or Jury?, 34 Ga. St. U.L. Rev. 389, 426 (2018)

(arguing that judicial determinations of willful or egregious

patent infringement “will reduce prejudice at trial, increase

judicial efficiency, and foster predictable outcomes in

litigation.”); but see David Nimmer, Juries and the Development

of Fair Use Standards, 31 Harv. J. L. & Tech. 563, 589-93 (2018)

(“Learning to Love the Seventh Amendment”).    It is appropriate

to point out that most of these unsupported conclusions are

nothing but elitism, pure and simple.    They are an unabashed

retreat from the magnificent vision of the Founders.    “The

Seventh Amendment promised to ‘preserve[]’ the right of ‘trial

by jury’ in virtually all civil suits ‘at common law’ and limit

the power of federal judges to overturn any fact properly found

by a civil jury.”    Akhil Reed Amar, America’s Unwritten

Constitution 435 (Basic Books 2012).

     Let’s deal with the quoted contentions in reverse order:

     Efficiency.    Yes, there is something to this argument in

the present case.    The issue of veil piercing has been fully

briefed and argued.    There is nothing to suggest that further


                                [14]
discovery will add to the store of information available to

decide this issue.    Unfortunately, the existence of a judicial

vacancy makes it unlikely that this case will come before a

local jury in North Dakota before well into 2019 and this is far

too slow.   This does not reflect on jurors, however.    Rather, it

is a result of the lack of judicial resources to preside over

the requisite jury trial.      More particularly, it reflects that I

am unable, in view of my own caseload and the cases in other

districts I visit, to go to Fargo, North Dakota to try this

case.   Efficiency is one component of justice, but it is not the

sole goal of the justice system.     Were that not the case, why

have trials at all?

     Consistency.    Hardly.   The great strength of our common law

system is reasoned inconsistency, i.e., each court reaching out

for the best possible justice in the case before it, where

reasoned but varying decisions draw from the body of other such

decisions with the idea that the law will grow and adapt based

on such reasoning.    Ours is not a civil code system where I can

simply look up the rule and apply it to each case.

     The working judge is not and never has been a
     philosopher. He has no coherent system, no problem
     solver for all seasons, to which he can straightaway
     refer the normative issues. Indeed, if he could
     envision such a system for himself, he would doubt
     that, as a judge, he was entitled to resort to it; he
     would think he must be less self-regarding.




                                  [15]
Hon. Benjamin Kaplan, Justice, Massachusetts Supreme Judicial

Court, Encounters with O.W. Holmes, Jr., 96 Harv. L. Rev. 1828,

1849 (1983).

     Judges are better equipped -- jurors are not trained to

weigh legal concepts.

     This is simply not true.    I have been a trial judge for

over forty years.   In the fact-finding line, anything a judge

can do a jury can do better.    The best sociological evidence

confirms this truth.    See James Surowiecki, The Wisdom of Crowds

(2004).

     The fact–finding most analogous to that involved in the

veil-piercing inquiry is the fact-finding undergirding a

determination of successor liability -- surely a jury issue.

See, e.g., Jury Verdict, Thomas & Betts Corp. v. New

Albertson’s, Inc., No. 10-11947-WGY (D. Mass. Dec. 12, 2015),

ECF No. 801.   Likewise, in the case at bar, the jury will need

to decide whether the product was of merchantable quality,

whether it was unreasonably dangerous, and perhaps the

comparative negligence of the parties on certain counts.    It may

also have to assess both compensatory and punitive damages.

     Four months ago, I watched a jury learn about the mechanics

of 3-D printing and analyze a certain interface layer at the

microscopic level to determine obviousness and infringement.

Tr. Jury Trial, Desktop Metal, Inc. v. Markforged, Inc., No.


                                [16]
1:18-cv-10524-WGY (D. Mass. Sept. 24-27, 2018), ECF Nos. 559-64.

More recently, I watched a jury determine probable cause to

remove an obstreperous passenger from a campus shuttle bus.

Electronic Clerk’s Notes, Strahan v. Parlon, No. 1:17-11678-WGY

(D. Mass. Sept. 17-20, 2018), ECF Nos. 156-61.    I asked another

jury this question: “Did the anticompetitive effect of [a]

settlement [between two pharmaceutical companies] outweigh any

procompetitive justifications?”    Jury Charge at 37:9-18, In re

Nexium (Esomeprazole) Antitrust Litig., No. 12-md-02409-WGY

(D. Mass. Dec. 3, 2014), ECF No. 1441, aff’d, 842 F.3d 34 (1st

Cir. 2016).

     Jurors have long been deciding all these issues and many

more complex.   It takes a special type of arrogance simply to

conclude that American jurors cannot handle the veil-piercing

issues presented here.

     Quite simply, jurors are the life’s blood of our third

branch of government.

     It is not too much to say that a courthouse without jurors

is a building without a purpose.    See Judith Resnik & Dennis E.

Curtis, Representing Justice: Invention, Controversy, and Rights

in City-states and Democratic Courtrooms 293 (Yale University

Press 2011); Lewis F. Powell, Jr., Foreword to John O. and

Margaret T. Peters, Virginia’s Historic Courthouses xi

(University Press of Virginia 1995) (“Public buildings


                               [17]
often . . . reflect the beliefs, priorities, and aspirations of

a people. . . . For much of our history, the courthouse has

served not just as a local center of the law and government but

as meeting ground, cultural hub, and social gathering place.”).

It is a quiet government museum to what was once the most

extensive and robust expression of direct democracy the world

has ever seen.

     Come in.     Look around.   It’s quiet.    The real work goes on

in judicial chambers, hidden from public view.        See Brock

Hornby, The Business of the U.S. District Courts, 10 Green Bag

2d 453 (2007).     You can hear your footsteps along the broad

corridor past the vacant courtrooms.        Go into a courtroom.

There will be an American flag, limp upon its staff.        Along one

wall is the jury box.     There decent, common-sense Americans with

an overarching sense of duty have sat for years.        Again and

again, the courtroom has heard the clerk intone the familiar

cry, “Ladies and gentlemen, please stand and harken to your

verdict as the Court records it.”        No more.

         In this courtroom, the chairs in the jury box are empty,

mute testimony to the consistent derision of self-interested

corporations, 4 shallow stereotyping by lawyers and scholars who


     4
      While corporations primarily use forced arbitration to bar
access to our justice system altogether, see Cynthia Estlund,
The Black Hole of Mandatory Arbitration, 96 N.C. L. Rev. 679,
709 (2018); see also Jessica Silver-Greenberg & Michael Corkery,


                                  [18]
do not know their way around a courtroom, and the virtual

abandonment of the civil jury by those judicial officers most

charged with keeping our jury system vital and flourishing.

     Americans themselves may yet rescue their right to a jury.

Workers at Uber, Lyft, Microsoft, Google, and Facebook have

caused those corporations to abjure forced arbitration of claims

of sexual harassment and assault.      See Daisuke Wakabayashi &

Jessica Silver-Greenberg, Facebook to Drop Forced Arbitration in

Sexual Harassment Cases, N.Y. Times, November 9, 2018, at B1;

Kate Conger & Daisuke Wakabayashi, Google Bows to Demands to

Overhaul Abuse Policy, N.Y. Times, November 9, 2018, at B1;

Daisuke Wakabayashi, Yielding to Critics, Uber Eliminates Forced

Arbitration in Sexual Misconduct Cases, N.Y. Times, May 16,

2018, at B3. 5   Large law firms are increasingly yielding to



In Arbitration, a ‘Privatization of the Justice System,’ N.Y.
Times, Nov. 1, 2015, data support their self-interested decision
even in those few cases that are actually heard. As one would
expect, in state courts, corporations win somewhat less than
half the time. Alexander J. S. Colvin, An Empirical Study of
Employment Arbitration: Case Outcomes and Processes, 8 J.
Empirical Legal Stud. 1, 5 (Table 1) (2011). In the more rules-
bound federal courts, they win 63% of the time. Id. In
arbitration, where the corporation is a repeat player, i.e., is
active in the market hiring arbitrators, it wins a whopping 83%
of the time. Id. at 13 (Table 3).
     5 Remarkably, despite these workers’ disparate and unfocused

protests, they are the direct descendants of the views of our
Revolutionary-era patriots. As Professor Jamal Green points out
so persuasively:

          [T]he mode of representation that would best
     resist the Executive was less the legislature than the


                                [19]
pressure to drop mandatory arbitration agreements for

employment-related claims, such as those alleging sexual

harassment and discrimination.    See Chris Villani, After

Kirkland, Sidney Arbitration Flip, Group Eyes DLA Piper, Law360,

Nov. 28, 2018 (describing how pressure from Harvard Law School

students led Kirkland & Ellis and Sidley Austin LLP to end




     jury, which the Founding generation saw as an
     essential vehicle for articulating the rights of the
     community. “In these two powers consist wholly, the
     liberty and security of the people,” John Adams wrote
     of voting for the legislature and of trial by jury.
     “They have no other fortification against wanton,
     cruel power: no other indemnification against being
     ridden like horses, fleeced like sheep, worked like
     cattle, and fed and cloathed like swine and hounds: No
     other defence against fines, imprisonments, whipping
     posts, gibbets, bastenadoes and racks.”
          Adams was writing in 1766, against the Stamp Act,
     but the view of juries as bound up crucially with
     rights recognition and enforcement motivated the Bill
     of Rights. In criticizing the 1787 Constitution, the
     influential antifederalist Federal Farmer called the
     jury trial and legislative representation “the wisest
     and most fit means of protecting [the people] in the
     community.” Jurors were drawn from that very community
     and had vast powers of investigation, via the grand
     jury, and adjudication, via the petit jury. As
     Professor Akhil Reed Amar emphasizes, jury service was
     commonly viewed as analogous to service in the
     legislature itself.
          2. Rights as Federalism. -- Viewing the Bill of
     Rights through an eighteenth-century lens illuminates
     its focus on institutional form. A remarkable number
     of its amendments seek to preserve the role of the
     jury and other local representative institutions in
     federal administration.

Jamal Greene, Rights as Trumps?, 132 Harv. L. Rev. 28, 112-13
(2018) (footnotes omitted).


                                 [20]
forced arbitration for employees, while DLA Piper, Drinker

Biddle & Reath LLP, Knobbe Martens, Paul Hastings LLP, Stoel

Rives LLP, and Varnum LLP retain such clauses in their

employment contracts).   But see Michael Selby-Green, Morgan

Stanley is fighting to stop a race-discrimination suit from

going to trial by using a controversial tactic that keeps

employee complaints secret, Bus. Insider, October 6, 2018;

Anthony J. Oncidi, Consider the True Implications of Waiving

Arbitration, Daily Journal, Nov. 14, 2018 (implicitly

characterizing forced arbitration as a weapon and suggesting

that dropping it is “a dangerous form of unilateral

disarmament”).

     Do you care about any of this?

     You should.

     Your rights depend on it.



                                        /s/ William G. Young
                                        _____________________
                                        WILLIAM G. YOUNG
                                        DISTRICT JUDGE




                                 [21]
